Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered May 8, 1990, convicting him of criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The defendant contends that the trial testimony of the prosecution’s chief witnesses, the undercover officer who purchased the narcotics and the arresting officer, was inconsistent, and that the undercover officer’s testimony concerning the drug sale was incredible because it was more detailed than his Grand Jury testimony. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily matters for the jury to determine (see, People v Gaimari, 176 NY 84). Its determination is to be accorded great deference on appeal and should not be disturbed unless it is clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., Lawrence, Rosenblatt and O’Brien, JJ., concur.